DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment to Specification filed on 12/21/2021 has been considered.

Claims 8, 10-17, and 19-24 are allowed.
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Goshen et al. (US PGPUB #2015/0230024) in view of Herre et al. (US #2020/0228913) further in view of Morrell et al. (US #2014/0355794) teaches a method for spatially emulating a sound source, comprising:
transforming a plurality of timed audio samples by applying a Fast Fourier Transform (FFT) to the plurality of timed audio samples,
wherein the plurality of timed audio samples includes a plurality of audio signals captured in a space at respective times.

But, Goshen et al. in view of Herre et al. further in view of Morrell et al. fails to teach a method for spatially emulating a sound source, comprising:
determining a plurality of relative transfer functions based on a plurality of spatial base functions, wherein the plurality of relative transfer functions is a plurality of second transfer functions, wherein the plurality of second transfer functions is determined based on ratios between first transfer functions of a plurality of first transfer functions, wherein 
generating a plurality of beamforms based on the transformed plurality of audio samples and the plurality of relative transfer functions; and
determining a plurality of timed sound coefficients by applying an inverse FFT to the plurality of beamforms,
wherein the plurality of timed sound coefficients produce audio emulating sound that would be heard by a target listener in the space when utilized to generate audio based on a target position and a target orientation of the target listener.

These limitations, in combination with the remaining limitations of independent Claims 8, 16, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651